Case: 16-16958   Date Filed: 05/05/2017   Page: 1 of 7


                                                          [DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 16-16958
                         Non-Argument Calendar
                       ________________________

                D.C. Docket No. 2:15-cr-00057-JES-MRM-1



UNITED STATES OF AMERICA,

                                                               Plaintiff-Appellee,


                                   versus

STEPHEN LEE HAMLIN,

                                                          Defendant-Appellant.

                       ________________________

                Appeal from the United States District Court
                    for the Middle District of Florida
                      ________________________

                               (May 5, 2017)

Before TJOFLAT, JULIE CARNES and JILL PRYOR, Circuit Judges.

PER CURIAM:
              Case: 16-16958     Date Filed: 05/05/2017   Page: 2 of 7


      Stephen Hamlin appeals his 18-month sentence imposed after the district

court revoked his supervised release. On appeal, Hamlin asserts that the district

court failed to explain the sentence and its upward variance from the guideline

range of 8 to 14 months’ imprisonment. Hamlin also contests the substantive

unreasonableness of the sentence.

      The district court adequately explained the sentence by specifically noting

that Hamlin was unamenable to supervision and repeatedly violated the terms of

his supervised release. Additionally, when resetting sentencing, the court warned

Hamlin that additional violations could result in harsher punishment. Furthermore,

the sentence is substantively reasonable because Hamlin repeatedly failed to

comply with his supervised release despite opportunities to prove his ability to do

so, and failed to appear at his reset sentencing hearing. Accordingly, we affirm.

                                        I.

      Generally, we review the procedural and substantive reasonableness of a

sentence under a deferential abuse of discretion standard. Gall v. United States,

552 U.S. 38, 51 (2007). We first ensure that the district court committed no

significant procedural error. Id. Procedural error includes inadequate explanations

of the chosen sentence or improper calculations of the defendant’s offense level.

Id. However, we review an objection to procedural reasonableness not made at the

time of sentencing for plain error. United States v. Vandergrift, 754 F.3d 1303,


                                         2
               Case: 16-16958     Date Filed: 05/05/2017   Page: 3 of 7


1307 (11th Cir. 2014). For us to correct a plain error: (1) there must be error; (2)

the error must be plain; and (3) the error must affect substantial rights. Id. The

party challenging the sentence bears the burden of establishing the

unreasonableness of the sentence. United States v. Sarras, 575 F.3d 1191, 1219

(11th Cir. 2009).

      “[T]he district court must adequately explain the chosen sentence to allow

for meaningful appellate review and to promote the perception of fair sentencing.”

(quotation omitted). United States v. Livesay, 525 F.3d 1081, 1090 (11th Cir.

2008). “The length and amount of detail of the judge’s reasoning required depends

on the circumstances.” Id. “While a sentencing [court] is not required to state on

the record that it has explicitly considered each of the [18 U.S.C.] § 3553(a) factors

or to discuss each of the § 3553(a) factors, the sentencing [court] should set forth

enough to satisfy the appellate court that [it] has considered the parties’ arguments

and has a reasoned basis for exercising [its] own legal decisionmaking authority.”

Id. (citations and alterations omitted).

      Similarly, § 3553(c) compels a court at the time of sentencing to “state in

open court the reasons for its imposition of [a] particular sentence.” 18 U.S.C.

§ 3553(c). If a sentence is outside the guideline range, the district court must

state “the specific reason” for the imposition of the upward variance. Id.

§ 3553(c)(2). Unlike procedural reasonableness arguments raised under § 3553(a)


                                           3
                Case: 16-16958        Date Filed: 05/05/2017       Page: 4 of 7


for the first time on appeal, arguments raised under § 3553(c)(2) are always

reviewed de novo. United States v. Parks, 823 F.3d 990, 996-97 (11th Cir. 2016).

       The district court provided sufficient and specific reasons for varying

upward from the guideline range.1 The district court identified several reasons

supporting the upward variance at the time it imposed sentence. Most

prominently, the district court stated that Hamlin was not amenable to supervised

release. Immediately subsequent to that statement, the district court imposed a

sentence with more prison time than indicated by the guideline range, but no

additional supervised-release period. Furthermore, the district court found that

Hamlin failed to appear at the reset sentencing and previously violated his

supervised release several times. Thus, after listening to both parties about the

facts and their various recommended sentences, the district court clearly articulated

its reason for imposing the upward variance—Hamlin’s repeated failure to comply

with the supervised release terms and the court’s order to appear necessitated an

18-month total sentence without a supervised release period.

       As to procedural reasonableness under § 3553(a) and considering the

circumstances surrounding the sentence, the district court previously informed


1
  Hamlin did not object to the district court’s explanation of the sentence under § 3553(a); thus,
to the extent that he bases his argument on that provision, we review the district court’s
explanation for plain error only. To the extent he raised arguments solely under § 3553(c)(2), we
review the district court’s identification of the reasons for its upward variance de novo.
Regardless of the standard of review, the district court provided sufficient and specific reasons
for varying upward from the guideline range.
                                                4
              Case: 16-16958     Date Filed: 05/05/2017   Page: 5 of 7


Hamlin of its predisposition to imposing a lengthy sentence of imprisonment if he

failed to comply with his supervised-release terms in the interim between his first

sentencing hearing and reset sentencing hearing, rendering it unnecessary for the

district court to provide Hamlin with a lengthy and repetitive discourse on its

reasons for imposing the sentence. Accordingly, the district court adequately

explained its reasons for imposing an 18-month upward variance sentence after

revoking Hamlin’s supervised release.

                                         II.

      After determining the procedural reasonableness of a sentence, we review its

substantive reasonableness. Gall, 552 U.S. at 51. The party challenging the

sentence bears the burden of showing its unreasonableness in light of the record

and the applicable § 3553(a) factors. 18 U.S.C. § 3583(c); United States v.

Langston, 590 F.3d 1226, 1236 (11th Cir. 2009).

      The district court must impose a sentence “sufficient, but not greater than

necessary, to comply with the purposes” listed in § 3553(a)(2), including the nature

and circumstances of the offense and the history and characteristics of the

defendant, the need to deter criminal conduct, protect the public from the

defendant’s future conduct, and provide correctional treatment in the most

effective manner. See 18 U.S.C. §§ 3553(a), 3583(c) (listing the appropriate




                                          5
              Case: 16-16958     Date Filed: 05/05/2017    Page: 6 of 7


factors to be considered when imposing sentence after revocation of supervised

release).

      We do not reweigh relevant factors, nor do we remand for resentencing

unless the district court committed a clear error of judgment “by arriving at a

sentence outside the reasonable range of sentences.” Langston, 590 F.3d at 1237.

The district court retains sound discretion regarding the weight given to any

specific factor, and a district court does not commit reversible error simply because

it attaches significant weight to a single § 3553(a) factor. United States v.

Williams, 526 F.3d 1312, 1322 (11th Cir. 2008).

      As an initial matter, we need not determine whether Hamlin preserved his

argument regarding the substantive reasonableness of his sentence. Regardless of

the standard of review, Hamlin’s sentence is reasonable. Hamlin’s history and

characteristics necessitated the sentence he received. Several reasons support the

district court’s sentence, including Hamlin’s repeated failure to comply with the

terms of his release and his failure to appear at his reset sentencing. The court

offered its trust to Hamlin by resetting sentencing and providing Hamlin the

opportunity to prove that he could comply with the terms of his release. Hamlin

was unable to do so. Hamlin’s laundry list of excuses for his failure to comply

with the terms of his release, and his failure to recognize that the keystone of

supervised release is supervision—meaning staying in contact with the probation


                                          6
              Case: 16-16958     Date Filed: 05/05/2017   Page: 7 of 7


office—further support the district court’s sentence. Finally, though Hamlin has

appeared to have made efforts to rehabilitate himself, those efforts did not absolve

him of his supervised-release requirements. As the district court observed,

Hamlin’s failures suggested that he was not amenable to supervised release.

      Moreover, when considered holistically, the district court’s sentence and the

extent of the upward variance are consistent with its reasoning. Rather than extend

Hamlin’s supervised release and provide less jail time, the court viewed additional

supervised release as unhelpful. Thus, the court concluded that increased jail time

with no subsequent term of supervised release would be more appropriate for

Hamlin due to his prior struggles with the terms of his supervised release.

Accordingly, Hamlin’s 18-month sentence was within the range of reasonable

sentences and the district court did not err in judgment by imposing it. See

Langston, 590 F.3d at 1237.

      For all those reasons, the district court’s sentence was reasonable. Hamlin’s

sentence imposed upon revocation of his supervised release is AFFIRMED.




                                          7